DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the second to last line states “the second end of the at one least” (emphasis added); the term “at one least” is believed to be a typographical error, and it is suggested the term be amended to state “at least one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation “the clip”, on line 1; there is insufficient antecedent basis for this limitation in the claim.  It is suggested either: the dependency of claim 12 be changed from depending on claim 9 to depend from claim 11, which sets forth the limitation of “at least one clip”, or claim 9 be amended by deleting the words “wherein the clip is” and replacing them with the words “further comprising”.  

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder et al. (US PG Pub. 2014/0277394), as disclosed in the IDS dated 11/15/2021, hereinafter Roeder, in view of McHugo (US PG Pub. 2012/0310327), as disclosed in the IDS dated 11/15/2021.
Regarding claims 1-4, Roeder discloses a stent (60), illustrated in Figure 3, comprising an elongated tubular member having a first end (62), a second end (64) and an intermediate region disposed therebetween; and at least one flexible tie/suture (65) attached to the first end (62) of the tubular member, the flexible tie/suture (65) having a first end and a second end, wherein the first end (62) of the elongated tubular member comprises at least one filament (70) defining at least one opening (71), wherein the first end of the at least one flexible tie/suture (65) is attached to the at least one opening (71); and wherein absent a securing mechanism configured to secure the at least one flexible tie/suture (65) to tissue, the second end of the at least one flexible tie/suture (65) is configured to hang into a lumen of the elongated tubular member, illustrated in Figure 3 ([0032], Lines 6-7 & [0033], Lines 1-5); but does not specifically disclose the at least one flexible tie/suture is biodegradable.
	However, McHugo discloses a stent, in the same field of endeavor, comprising at least one flexible tie/suture (102), illustrated in Figure 1, wherein the at least one flexible tie/suture (102) is made of a biodegradable material ([0023], Last 17 Lines).
	In view of the teachings of McHugo, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the at least one flexible tie/suture, of the stent of Roeder, including being a biodegradable material, in order for the flexible tie/suture to have the ability to degrade/breakdown after a period of time/when it is no longer needed; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 5, Roeder in view of McHugo disclose the stent of claim 1, wherein Roeder further teaches the at least one biodegradable tie/suture includes at least a second tie/suture attached to the second end (64) of the tubular member, illustrated in Figure 3 (Roeder: [0037], Lines 4-7).
Regarding claim 6, Roeder in view of McHugo disclose the stent of claim 1, wherein Roeder further teaches the biodegradable tie/suture (65) comprises a single loop, illustrated in Figure 3.
Regarding claims 7 and 8, Roeder in view of McHugo disclose the stent of claim 6, wherein Roeder further teaches a first section (FS) of the single loop defines a first aperture (FA) and a second section (SS) of the single loop defines a second aperture (SA) with a middle region (MR) of the single loop disposed between and spacing apart the first and second apertures (FA & SA); wherein portions, i.e. first and second sections (FS & SS), of the single loop are secured to one another along the middle region (MR), illustrated in Figure 3 and modified figure 3, below.

    PNG
    media_image1.png
    446
    846
    media_image1.png
    Greyscale


Regarding claim 11, Roeder in view of McHugo disclose the stent of claim 1, wherein Roeder further teaches at least one clip (40) configured to be secured to the at least one biodegradable tie/suture (65), illustrated in Figure 5.
Regarding claims 13 and 19, Roeder discloses a kit comprising a stent (60), illustrated in Figure 3, having a first end (62), a second end (64) and an intermediate region disposed therebetween; at least one flexible tie/suture (65) having a first end configured to be attached to the first end (62) of the stent (60) and configured to extend beyond the first end (62) of the stent; and at least one clip (40) configured to be removably attached to the at least one flexible tie/suture (65); wherein when the at least one flexible tie/suture (65) is attached to the stent (60), and in the absence of the clip (40), a second end of the at least one flexible tie/suture (65) is configured to hang freely into a lumen of the stent via gravity, illustrated in Figure 3 ([0032], Lines 6-7; [0033], Lines 1-5; [0041], Lines 7-11 & [0047], Lines 4-6); but does not specifically disclose the at least one flexible tie/suture is biodegradable.
However, McHugo discloses a stent, in the same field of endeavor, comprising at least one flexible tie/suture (102), illustrated in Figure 1, wherein the at least one flexible tie/suture (102) is made of a biodegradable material ([0023], Last 17 Lines).
	In view of the teachings of McHugo, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the at least one flexible tie/suture, of the kit of Roeder, including being a biodegradable material, in order for the flexible tie/suture to have the ability to degrade/breakdown after a period of time/when it is no longer needed; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 14, Roeder in view of McHugo disclose the kit of claim 13, wherein Roeder further teaches the at least one biodegradable tie/suture (65) comprises a single loop, illustrated in Figure 3.
Regarding claim 15, Roeder in view of McHugo disclose the kit of claim 14, wherein Roeder further teaches a first portion (FS) of the single loop is secured to a second portion (SS) along an intermediate (MR) of the single loop to define a first aperture (FA) and a second aperture (SA), illustrated in Figure 3 and modified figure 3, above.
Regarding claim 17, Roeder in view of McHugo disclose the kit of claim 13, wherein Roeder further teaches the stent (60) includes a filament (70) and the at least one biodegradable tie/suture (65) is wrapped around the filament (70) adjacent to the first end (62) of the stent, illustrated in Figure 3.
Regarding claim 20, Roeder discloses a stent (60), illustrated in Figure 3, comprising an elongated tubular member having a first end (62), a second end (64) and an intermediate region disposed therebetween, the elongated tubular member having at least one aperture (71) at the first end (62); and a tie/suture (65) having a first opening (FA) at a first end (FS), a second opening (SA) at a second end (SS), the first and second openings (FA & SA) spaced apart by a middle region (MR); wherein the first end (FS) of the tie/suture (65) is attached to the aperture (71) in the elongated tubular member and the second end (SS) of the tie/suture (65) is configured to extend beyond the first end (62) of the elongated tubular member to be secured to tissue at a location beyond the first end of the elongated tubular member with a securing mechanism, wherein in the absence of the securing mechanism the second end of the tie/suture (65) is configured to hang into a lumen of the elongated tubular member, illustrated in Figure 3 and modified figure 3, above ([0032], Lines 6-7 & [0033], Lines 1-5 – it is to be noted that the “securing mechanism” is not part of the claimed invention of a stent, nor is it actively recited in the claim; and tie/suture 65 “configured to”, i.e. has the physical/structural ability to, extend beyond the first end of the stent and be secured to tissue with a securing mechanism, thereby meeting the claimed limitation); but does not specifically disclose the at least one flexible tie/suture is biodegradable.
	However, McHugo discloses a stent, in the same field of endeavor, comprising at least one flexible tie/suture (102), illustrated in Figure 1, wherein the at least one flexible tie/suture (102) is made of a biodegradable material ([0023], Last 17 Lines).
	In view of the teachings of McHugo, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the at least one tie/suture, of the stent of Roeder, including being a biodegradable material, in order for the flexible tie/suture to have the ability to degrade/breakdown after a period of time/when it is no longer needed; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder in view of McHugo as applied to claim 4 above, and further in view of Havel et al. (US PG Pub. 2014/0277341), as disclosed in the IDS dated 11/15/2021, hereinafter Havel.
Regarding claim 9, Roeder in view of McHugo disclose the stent of claim 4, but do not specifically teach the biodegradable tie/suture is knotted to the filament of the tubular member.
	However, Havel teaches a medical device/stent (110) having a flexible tie (108) which is
knotted/tied to an end of the medical device/stent, illustrated in Figure 4 ([0033], Lines 16-17).
	In view of the teachings of Havel, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate way/means to attach the biodegradable tie/suture to the tubular member, of the stent of Roeder in view of McHugo, including via knotting, as taught by Havel, since this is a well-known art equivalent means for attaching/securing a tie/suture to a device/stent.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the biodegradable tie/suture being knotted to the tubular member, as opposed to any other way/means for attachment.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder in view of McHugo as applied to claim 4 above, and further in view of Levy (US PG Pub. 2012/0071987), as disclosed in the IDS dated 11/15/2021.
Regarding claim 10, Roeder in view of McHugo disclose the stent of claim 4, but do not specifically teach the biodegradable tie/suture is adhesively secured to the filament of the tubular member.
	However, Levy teaches a stent (710) having a flexible tie (720) which is adhesively secured to a first end (712) of the stent, illustrated in Figure 8 ([0085] & [0086], Lines 1, 2 and 10-12).
	In view of the teachings of Levy, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate way/means to attach the biodegradable tie/suture to the tubular member, of the stent of Roeder in view of McHugo, including via an adhesive, as taught by Levy, since this is a well-known art equivalent means for attaching/securing a tie/suture to a device/stent.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the biodegradable tie/suture being adhesively secured/attached to the tubular member, as opposed to any other way/means for attachment.



Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Havel in view of McHugo.
Regarding claims 1 and 2, Havel discloses a stent (110), illustrated in Figures 1-4, comprising an elongated tubular member having a first/distal end, a second/proximal end and an intermediate region disposed therebetween; and at least one flexible tie/suture (108) attached to the first/distal end of the tubular member, the flexible tie/suture (108) having a first end, attached to the first/distal end of the tubular member, and a second end; and wherein absent a securing mechanism configured to secure the at least one flexible tie/suture to tissue, the second end of the at one least flexible tie/suture (108) is configured to hang into a lumen of the elongated tubular member, illustrated in Figures 1-4 ([0033]); but does not specifically disclose the at least one flexible tie/suture is biodegradable.
	However, McHugo discloses a stent, in the same field of endeavor, comprising at least one flexible tie/suture (102), illustrated in Figure 1, wherein the at least one flexible tie/suture (102) is made of a biodegradable material ([0023], Last 17 Lines).
	In view of the teachings of McHugo, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the at least one tie/suture, of the stent of Havel, including being a biodegradable material, in order for the flexible tie/suture to have the ability to degrade/breakdown after a period of time/when it is no longer needed; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).
Regarding claim 3, Havel in view of McHugo disclose the stent of claim 1, wherein Havel further teaches the first/distal end of the elongated tubular member includes at least one opening, wherein the at least one biodegradable tie/suture (108), is attached to the at least one opening, illustrated in Figures 1-4 (to clarify, the hole created by tie/suture 108 going through the elongated tubular member material is being considered the “opening”).
Regarding claim 4, Havel in view of McHugo disclose the stent of claim 3, and though it is not specifically disclosed that the at least one biodegradable tie/suture (108) is attached to an opening defined by a filament of the elongated tubular member, Havel does disclose that the tie/suture (108) can be disposed at any location on the device, and that the device, in addition to a stent graft can be any other medical device (Havel: [0033]), thus, for example device (110) could be a standalone stent. Therefore, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate location on the device, and/or an appropriate device to attach the biodegradable tie/suture (108) to, including attaching it to an opening defined by/created between adjacent filaments/struts of the device/stent, i.e. an apex portion where two adjacent filaments/struts come together, as illustrated in Figures 1-4 of Havel; since doing so amounts to a mere mater of  rearranging parts of an invention, which has been held to involve only routine skill in the art (see MPEP 2144.04).
Regarding claim 9, Havel in view of McHugo disclose the stent of claim 4, wherein Havel further teaches the biodegradable tie/suture (108) is knotted to the filament of the tubular member (Havel: [0033], Lines 16-17).






Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Havel in view of McHugo as applied to claim 4 above, and further in view of Levy.
Regarding claim 10, Havel in view of McHugo disclose the stent of claim 4, but do not specifically teach the biodegradable tie/suture is adhesively secured to the filament of the tubular member.
	However, Levy teaches a stent (710) having a flexible tie (720) which is adhesively secured to a first end (712) of the stent, illustrated in Figure 8 ([0085] & [0086], Lines 1, 2 and 10-12).
	In view of the teachings of Levy, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate way/means to attach the biodegradable tie/suture to the tubular member, of the stent of Havel in view of McHugo, including via an adhesive, as taught by Levy, since this is a well-known art equivalent means for attaching/securing a tie/suture to a device/stent.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the biodegradable tie/suture being adhesively secured/attached to the tubular member, as opposed to any other way/means for attachment.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Havel in view of McHugo as applied to claims 1 and 9 above, and further in view of Drews et al. (US Patent No. 7,556,647), as disclosed in the IDS dated 11/15/2021, hereinafter Drews.
Regarding claims 11 and 12, Havel in view of McHugo disclose the stent of claims 1 and 9, but do not disclose at least one hemostasis clip including a pair of jaws configured to clamp the at least one biodegradable tie/suture to tissue.
	However, Drews teaches a clip (2) including a pair of jaws (6) configured to secure/clamp to a medical device/stent to tissue, illustrated in Figures 1-3 and 28-30, the clip aids in fixing/attaching the medical device/stent to tissue (Abstract, Lines 7-8; Column 1, Lines 50-55 & Column 8, Lines 28-33 – It is to be noted that that though it is not specifically stated that the clip is a hemostasis clip, the clip, of Drews, meets all the structural and functional limitations set forth in the claim(s), and therefore meets/anticipates the claim. Moreover, it is further noted that the function of the clip, as described in the disclosure of the current application at hand, is to clamp/attach the at least one tie, and thereby also the stent, to tissue; nowhere in the entire disclosure is the clip ever described to act/function as a “hemostasis” clip, which is intended to clamp/stop blood flow of a blood vessel).
	In view of the teachings of Drews, it would have been obvious to one having ordinary
skill in the art before the effective filing date of the invention for the stent, of Havel in view of McHugo, to further have at least one clip including a pair of jaws configured to clamp/secure the at least one biodegradable tie to tissue, in order to aid in fixing/attaching the stent to tissue, as taught by Drews.

Claims 13, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Havel in view of McHugo and Drews.
Regarding claims 13, 16 and 19, Havel discloses a kit comprising a stent (110), illustrated in Figures 1-4, having a first/distal end, a second end and an intermediate region disposed therebetween; at least one flexible tie/suture (108) having a first end configured to be attached to, and extend beyond, the first/distal end of the stent (110); wherein when the at least one flexible tie/suture (108) is attached to the stent, and in the absence of a clip, a second end of the at least one flexible tie/suture (108) is configured to hang freely into a lumen of the stent via gravity, illustrated in Figures 1-4 ([0033]); but does not specifically disclose the at least one flexible tie/suture is biodegradable, and at least one hemostasis clip including a pair of jaws configured to be removably attached/clamp to the at least one biodegradable tie to tissue.
	However, McHugo discloses a stent, in the same field of endeavor, comprising at least one flexible tie/suture (102), illustrated in Figure 1, wherein the at least one flexible tie/suture (102) is made of a biodegradable material (McHugo: [0023], Last 17 Lines). Furthermore, Drews teaches a clip (2) including a pair of jaws (6) configured to secure/clamp to a medical device/stent to tissue, illustrated in Figures 1-3 and 28-30, the clip aids in fixing/attaching the medical device/stent to tissue (Drews: Abstract, Lines 7-8; Column 1, Lines 50-55 & Column 8, Lines 28-33 – It is to be noted that that though it is not specifically stated that the clip is a hemostasis clip, the clip, of Drews, meets all the structural and functional limitations set forth in the claim(s), and therefore meets/anticipates the claim. Moreover, it is further noted that the function of the clip, as described in the disclosure of the current application at hand, is to clamp/attach the at least one tie, and thereby also the stent, to tissue; nowhere in the entire disclosure is the clip ever described to act/function as a “hemostasis” clip, which is intended to clamp/stop blood flow of a blood vessel).
In view of the teachings of McHugo and Drews, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the at least one tie/suture, of the kit of Havel, including being a biodegradable material, in order for the flexible tie/suture to have the ability to degrade/breakdown after a period of time/when it is no longer needed, as taught by McHugo; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07). It would also further have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the kit, of Havel, to further comprise at least one clip including a pair of jaws configured to be removably attached to, and/or clamp/secure, the at least one biodegradable tie/suture to tissue, in order to aid in fixing/attaching the stent to tissue, as taught by Drews.
Regarding claim 14, Havel in view of McHugo and Drews disclose the kit of claim 13, wherein Havel further teaches the at least one biodegradable tie/suture (108) comprises a single loop, illustrated in Figures 1-4.
Regarding claim 15, Havel in view of McHugo and Drews disclose the kit of claim 14, wherein Havel further teaches a first portion (FP) of the single loop (108) is secured to a second portion (SP) along an intermediate (I) of the single loop to define first and second apertures (FA & SA), illustrated in Figures 1-4 and modified figure 4, below.

    PNG
    media_image2.png
    286
    319
    media_image2.png
    Greyscale

Regarding claim 18, Havel in view of McHugo and Drews disclose the kit of claim 1, wherein Havel further teaches the biodegradable tie/suture (108) attached to the first/distal end of the stent (110), illustrated in Figures 1-4; and though it is not specifically disclosed that the at least one biodegradable tie/suture (108) includes a plurality of ties/sutures some attached to the second end of the stent, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate amount of, and location for, the at least one biodegradable tie/suture, of the kit of Havel in view of McHugo and Drews, including have a plurality of ties/sutures, wherein some are attached to the first end and some are attached to the second end, in order to allow the stent to be more versatile and easier to implant for either direction, i.e. inserting/leading with the first end or second end, and amounts to a mere matter of duplication of/rearranging known parts of a device, which have been held to involve only routine skill in the art (see MPEP 2144.04). And Drews teaches at least one clip configured to secure a medical device/stent to tissue in order to aid in attaching the stent to tissue (Drews: Abstract, Lines 7-8; Column 1, Lines 50-55 & Column 8, Lines 28-33); it would further have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the at least one clip to include a plurality of clips, one for each tie/suture, in order to better secure the stent to tissue, and amounts to a mere matter of duplication of known parts of a device, which has been held to involve only routine skill in the art (see MPEP 2144.04).
Regarding claim 20, Havel discloses a stent (110), illustrated in Figures 1-4, comprising an elongated tubular member having a first/distal end, a second/proximal end and an intermediate region disposed therebetween, the elongated tubular member having at least one aperture at the first/distal end (i.e. the hole created by suture 108 going through the elongated tubular member material is being considered the “aperture”); and a tie/suture (108) having a first opening (SA) at a first end (SP), a second opening (FA) at a second end (FP), the first and second openings (SA & FA) spaced apart by a middle region (I); wherein the first end (SP) of the tie/suture (108) is attached to the aperture in the elongated tubular member and the second end (FP) of the tie/suture (108) is configured to extend beyond the first/distal end of the elongated tubular member to be secured to tissue at a location beyond the first end of the elongated tubular member, wherein in the absence of a securing mechanism the second end of the tie/suture is configured to hang into a lumen of the elongated tubular member, illustrated in Figures 1-4 and modified figure 4, above ([0033]); but does not specifically disclose the at least one flexible tie/suture is biodegradable, and a securing mechanism configured to secure the second end of the at least one tie/suture to tissue.
However, McHugo discloses a stent, in the same field of endeavor, comprising at least one flexible tie/suture (102), illustrated in Figure 1, wherein the at least one flexible tie/suture (102) is made of a biodegradable material (McHugo: [0023], Last 17 Lines). Furthermore, Drews teaches a securing mechanism (2) configured to secure a medical device/stent to tissue, illustrated in Figures 1-3 and 28-30, the securing mechanism aids in fixing/attaching the medical device/stent to tissue (Drews: Abstract, Lines 7-8; Column 1, Lines 50-55 & Column 8, Lines 28-33).
In view of the teachings of McHugo and Drews, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the at least one tie/suture, of the stent of Havel, including being a biodegradable material, in order for the flexible tie/suture to have the ability to degrade/breakdown after a period of time/when it is no longer needed, as taught by McHugo; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07). It would also further have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the stent, of Havel, to further comprise a securing mechanism configured to secure the second end of the at least one tie/suture to tissue, in order to aid in fixing/attaching the stent to tissue, as taught by Drews.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,123,204. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a stent/kit comprising a stent/elongate member having first and second ends with an intermediate region disposed therebetween, and at least one biodegradable tie attached to the first end of the stent/elongate member, and a clip/securing mechanism configured to secure the at least one biodegradable tie to tissue, wherein absent the clip/securing mechanism an end of the at one least biodegradable tie is configured to hang into a lumen of the elongated tubular member.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774